
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 99
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 28, 2009
			Received and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of a
		  National Early Educator Worthy Wage Day.
	
	
		Whereas approximately 60 percent of the Nation’s children
			 under 6 are in nonparental care during part or all of the day while their
			 parents work;
		Whereas the early childhood industry employs more than
			 2,300,000 workers;
		Whereas the average salary of early care and education
			 workers is $18,917 per year, and only 1/3 have health
			 insurance and even fewer have a pension plan;
		Whereas the quality of early care and education programs
			 is directly linked to the quality of early childhood educators;
		Whereas the turnover rate of early childhood program staff
			 is roughly 30 percent per year, and low wages and lack of benefits, among other
			 factors, make it difficult to retain high quality educators who have the
			 consistent, caring relationships with young children that are important to
			 children’s development;
		Whereas the compensation of early childhood program staff
			 should be commensurate with the importance of the job of helping the young
			 children of the Nation develop their social, emotional, physical, and cognitive
			 skills, and to help them be ready for school;
		Whereas providing adequate compensation to early childhood
			 program staff should be a priority, and resources may be allocated to improve
			 the compensation of early childhood educators to ensure that quality care and
			 education are accessible for all families;
		Whereas additional training and education for the early
			 childhood workforce is critical to ensuring high-quality early learning
			 environments;
		Whereas early childhood educators should receive
			 compensation commensurate with such training and experience; and
		Whereas the Center for the Child Care Workforce, a project
			 of the American Federation of Teachers Educational Foundation, with support by
			 the National Association for the Education of Young Children and other early
			 childhood organizations, recognizes May 1 as National Early Educator Worthy
			 Wage Day: Now, therefore, be it
		
	
		That the Congress supports the goals and
			 ideals of National Early Educator Worthy Wage Day, and urges public officials
			 and the general public to honor early childhood care and education staff and
			 programs in their communities and to work together to resolve the early
			 childhood education staff compensation crisis.
		
	
		
			Passed the House of
			 Representatives April 27, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
